DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 07/28/2022 has been entered. Claims 4-5 have been canceled. Claim 8 have been added. Claims 1-2 and 6-8 are still pending in this application.
          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2  and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 20110063645) in view of Kashiwagi et al. (US 20200089443) and Chipchase et al. (US 20090231609).
Regarding claim 1, Sugino teaches a printing system provided with an image forming apparatus and an information processing device (fig. 1), 
wherein the image forming apparatus comprises a first communicator that communicates with the information processing device (fig. 1), and 
a first storage that stores a setting value of a printing condition that can be achieved by an own apparatus(fig.2), and 
the information processing device comprises a second communicator that communicates with the image forming apparatus (fig. 1), an installer that installs a printer driver for controlling the image forming apparatus (204 in fig. 4: image-forming apparatus control program for handheld devices), 
a data acquirer that acquires the setting value from the image forming apparatus, when the printer driver is installed by the installer (p0048: 204 displays a setting screen on the operation display unit 20 for the purpose of setting the advanced setting),a second storage that stores the setting value acquired by the data acquirer (p0048: display setting screen, ie, setting value has to be saved to somewhere to be able to display), and a setter that sets a standard value of a printing condition for the printer driver according to the setting value stored in the second storage (p0048: generates a configuration file and stores it in the memory unit 21 in a corresponding manner with the image forming apparatus 1). 
Sugino does not explicitly disclose data acquirer that acquires the setting value from the image forming apparatus and a first determinator that determines, when custom data is input, whether a custom value indicated by the custom data is a custom value that cannot be realized by the own apparatus, and a first storage that stores a setting value of a printing condition, wherein: when the first determinator determines that the custom value can be realized by the own apparatus, the custom data is stored as the setting value; and when the first determinator determines that the custom value cannot be realized by the own apparatus, substitute custom data that can be realized is stored as the setting value.
Kashiwagi teaches data acquirer that acquires the setting value (fig. 8: printer attribule) from the image forming apparatus;
a first determinator that determines, when custom data is input, whether a custom value indicated by the custom data is a custom value that cannot be realized by the own apparatus, and a first storage that stores a setting value of a printing condition, wherein: when the first determinator determines that the custom value can be realized by the own apparatus, the custom data is stored as the setting value; and when the first determinator determines that the custom value cannot be realized by the own apparatus, substitute custom data that can be realized is stored as the setting value (p0087: If the MFP 110 receives a print job including a print setting of a capability not supported by itself… and the MFP 110 may modify the printing settings of the received print job to the capabilities supported by itself).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino, to include a first determinator that determines, when custom data is input, whether a custom value indicated by the custom data is a custom value that cannot be realized by the own apparatus, and a first storage that stores a setting value of a printing condition, wherein: when the first determinator determines that the custom value can be realized by the own apparatus, the custom data is stored as the setting value; and when the first determinator determines that the custom value cannot be realized by the own apparatus, substitute custom data that can be realized is stored as the setting value, in order to to reducing the load of a terminal device when the terminal device requests capability information about a plurality of image forming apparatuses to calculate a product set of pieces of capability information about the plurality of image forming apparatuses suggested by Kikuchi (p0005).
Sugino in view of Kashiwagi does not teach a display that displays a selection screen for selecting the image forming apparatus that is aquation destination for acquiring the setting value, when the printer driver is installed by the installer, a data acquire that acquires, when the image forming apparatus is selected on the selecting screen, the setting value from the image forming apparatus being selected.
Chipchase teaches a display that displays a selection screen for selecting the image forming apparatus that is aquation destination for acquiring the setting value, when the printer driver is installed by the installer, a data acquire that acquires, when the image forming apparatus is selected on the selecting screen, the setting value from the image forming apparatus being selected (p0058: The user may also select that any suitable printer can be used to print the print job 700. In this case, any printer that is available and able to print using the print settings will be used to print the print job 700).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino in view of Kashiwagi, to a display that displays a selection screen for selecting the image forming apparatus that is aquation destination for acquiring the setting value, when the printer driver is installed by the installer, a data acquire that acquires, when the image forming apparatus is selected on the selecting screen, the setting value from the image forming apparatus being selected, in order to provide smart printing system suggested by Chipchase (p0007). .

Regarding claim 2, The structural elements of apparatus claim 1 perform all of the steps of method claim 2. Thus, claim 2 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 8, (New) Sugino in view of Kashiwagi and Chipchase teaches the printing system according to claim 1, wherein the second storage stores the setting value according to an original value when the selecting of the image forming apparatus is canceled (fig. 6: 640->no->660: select different print, and old job in 630 still saved in the log).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino in view of Kashiwagi and Chipchase as applied to claims 1 and 2 above, and further in view of Anno et al. (US 20060238777).

Regarding claim 6, Sugino in view of Kashiwagi and Chipchase does not teach the printing system according to the claim 1, wherein the image forming apparatus further comprises a second determinator that determines whether the custom value is a custom value that cannot be realized by the own apparatus when the dismounting of an optional device is detected, and the first storage stores a changed custom value that is obtained by changing the custom value to a custom value that can be realized by the own apparatus as the setting value of the printing condition when the second determinator determines that the custom value is a custom value that cannot be realized by the own apparatus.
Anno teaches wherein the image forming apparatus further comprises a second determinator that determines whether the custom value is a custom value that cannot be realized by the own apparatus when the dismounting of an optional device is detected (p0046: If staples in the in-line finisher run out during a printing job..), and the first storage stores a changed custom value that is obtained by changing the custom value to a custom value that can be realized by the own apparatus as the setting value of the printing condition when the second determinator determines that the custom value is a custom value that cannot be realized by the own apparatus (p0047: If an alternative near-line finisher exists, the image forming apparatus deletes designation of stapling by the in-line finisher from the job control information, and changes settings so as to execute only printing by the image forming apparatus. The image forming apparatus transmits, to the near-line finish and abstract: when the detection unit detects the stop of the first finisher, searches a finisher that can alternatively perform processing to be executed by the first finisher based on the ability information, and a generation unit which generates post-processing setting information for the second finisher found by the search unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino in view of Kashiwagi and Chipchase, to include, wherein the image forming apparatus further comprises a second determinator that determines whether the custom value is a custom value that cannot be realized by the own apparatus when the dismounting of an optional device is detected, and the first storage stores a changed custom value that is obtained by changing the custom value to a custom value that can be realized by the own apparatus as the setting value of the printing condition when the second determinator determines that the custom value is a custom value that cannot be realized by the own apparatus, in order to provide an image forming apparatus capable of, when a finisher (post-processing apparatus) connected in line to a printing apparatus (image forming apparatus) becomes unavailable, reassigning post-processing to another finisher, and a control method therefor suggested by Anno(p0013).

Regarding claim 7, the structural elements of apparatus claim 6 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 6.

Conclusion

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/          Primary Examiner, Art Unit 2677